Name: Council Regulation (EC) No 2749/1999 of 17 December 1999 amending Regulation (EC) No 745/1999 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products
 Type: Regulation
 Subject Matter: fisheries;  agricultural policy;  EU finance;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|31999R2749Council Regulation (EC) No 2749/1999 of 17 December 1999 amending Regulation (EC) No 745/1999 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products Official Journal L 331 , 23/12/1999 P. 0029 - 0029COUNCIL REGULATION (EC) No 2749/1999of 17 December 1999amending Regulation (EC) No 745/1999 opening and providing for the administration of autonomous Community tariff quotas for certain fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Regulation (EC) No 745/1999(1), the Council opened autonomous tariff quotas;(2) The quota amount is insufficient to meet the needs of the Community industry for cod (order number 09.2753); consequently, this quota amount should be increased with effect from 1 April 1999 so as to ensure uninterrupted use of this quota;(3) Having regard to the economic importance of this Regulation for European industry it is necessary to invoke the ground of urgency referred to in point I(3) of the Additional Protocol to the Treaty of Amsterdam on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 745/1999, first page, first order number (09.2753), fifth column (tariff quota), the figure "67000" shall be replaced by the figure "75000".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 96, 10.4.1999, p. 1.